Citation Nr: 0201487	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  94-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
compression fractures at L1 and L3, currently evaluated as 10 
percent disabling.  

2.  Entitlement to a compensable evaluation for paralysis of 
the right ilio-inguinal nerve, mild.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979, and from December 1990 to May 1991.  

This matter previously came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought.  Following receipt of the veteran's timely appeal, 
the Board remanded the case back to the RO for further 
development in January 2001.  The requested development 
having been completed, the case has been returned to the 
Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues on 
appeal.  

2.  A demonstrable vertebral body deformity is present at L3.

3.  The veteran's residuals of compression fractures at L1 
and L3, other than the deformity of the L3 vertebral body, 
are objectively shown to be productive of not more than 
slight limitation of motion of the lumbar spine.  

4.  The veteran's mild paralysis of the right ilio-inguinal 
nerve is objectively shown to be productive of not more than 
mild to moderate sensory loss on the anterior aspect of the 
right thigh and the anterior aspect just below the right 
knee.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for the residuals of compression fractures at L1 
and L3 manifested by demonstrable deformity of a vertebral 
body at L3, to be added to the 10 percent rating for 
residuals of compression fractures at L1 and L3 manifested by 
limitation of motion of the lumbar spine, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5285 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

2.  The criteria for assignment of an evaluation of 10 
percent for residuals of compression fractures at L1 and L3, 
other than the demonstrable deformity of L3, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

3.  The criteria for assignment of a compensable evaluation 
for mild paralysis of the ilio-inguinal nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.124a, 
Diagnostic Code 8530 (2001); 66 Fed. Reg. 45,620 (Aug. 29 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran claims that his service-connected residuals of 
compression fractures of L1 and L3 and his paralysis of the 
right ilio-inguinal nerve, are more severe than reflected by 
the currently assigned ratings.  Accordingly, the veteran 
seeks higher evaluations for those disabilities.  In such 
cases, VA has a duty to assist the veteran in developing 
facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5107).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in generally 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions are likewise 
satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claims for VA 
benefits.  See generally 38 U.S.C.A. §§ 5102, 5103; 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claims, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A; 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA when the case was 
first adjudicated, VA's redefined duty to assist has been 
fulfilled.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claims for increased ratings.  In that 
regard, the Board concludes that the discussions as contained 
in the initial rating decision, in the subsequent statement 
of the case and supplemental statements of the case, in 
addition to correspondence from VA to the veteran, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claims.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  Accordingly, the Board finds 
that VA does not have any further outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

In January 2001, the case was remanded back to the RO for 
further development to include, in pertinent part, additional 
VA rating examinations and to provide the veteran the 
opportunity to identify any additional clinical treatment 
records which might substantiate his claim.  Pursuant to the 
Board's January 2001 Remand, the veteran underwent two VA 
rating examinations, and by letter of January 2001, was 
advised of the need to identify any additional clinical 
treatment records or any additional health care providers 
from whom records had not previously been sought.  In 
response to the RO's January 2001 letter, the veteran 
submitted statements indicating that his only treatment for 
the disabilities at issue were rendered by the local VA 
medical center (VAMC).  Upon receipt of the veteran's 
response to its inquiry, the RO obtained the most recent 
clinical treatment records and associated them with his 
claims file.  

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolutions of the 
issues on appeal has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, records of treatment following service, multiple 
personal statements made by the veteran in support of his 
claim, reports of VA rating examinations, and a transcript of 
personal hearing testimony given before a Hearing Officer at 
the RO.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts have been made by 
VA to obtain the evidence necessary to substantiate the 
veteran's claims.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  In addition, where entitlement to service connection 
has already been established, and an increase in a disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Further, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

II.  Residuals of Compression Fractures at L1 and L3

The veteran contends that his residuals of compression 
fractures at L1 and L3 are more severe than reflected by the 
currently assigned 10 percent evaluation.  Therefore, he 
contends that a higher disability rating is warranted.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for residuals of compression 
fractures at L1 and L3 was established by an April 1980 
rating decision.  A 10 percent disability rating was 
assigned, effective from November 2, 1979.  Subsequent 
ratings continued the 10 percent rating based on the presence 
of a demonstrable deformity of the L3 vertebral body and on 
the absence of any other residuals of the compression 
fractures.  In May 1992, the veteran filed a claim for an 
increased rating for his residuals of compression fractures 
in which he contended that the severity of that disability 
had increased since he was last evaluated.  The veteran's 
claim for an increased rating was denied by a December 1992 
rating decision.  At that time, the RO indicated that the 10 
percent evaluation for compression fractures of vertebrae L1 
to L3 was continued because there was demonstrable deformity 
and no limitation of motion.  This appeal followed.  In the 
most recent action on appeal, the RO, in April 2001, 
indicated that the 10 percent evaluation was continued on the 
basis of slightly limited motion of the lumbar spine, or 
demonstrable deformity of a vertebral body from fracture with 
muscle spasm or limited motion.  The RO noted that a higher 
evaluation of 20 percent was not warranted unless there was 
moderate limitation of motion of the lumbar spine, or 
demonstrable deformity of a vertebral body from fracture with 
slight limitation of motion.  However, as set forth below, 
the Board finds that the current rating is insufficient and 
not in accordance with the applicable legal criteria.  

In connection with his claim for an increased rating, the 
veteran was afforded a VA rating examination in June 1992.  
The report of that examination shows that the veteran was 
shown to have no pathological, developmental, occupational, 
or other abnormalities.  No postural abnormalities were 
found, and there was no fixed deformity of the neck or back.  
Musculature of the neck and back was normal, and there was no 
paravertebral spasm.  Forward flexion of the lower back was 
characterized as normal, and left and right rotation was also 
characterized as normal.  There was no pain with range of 
motion, and the examiner concluded with a diagnosis of 
status-post compression fracture of L-1 through L-3 as well 
as C-6.  The veteran was noted to have some unspecified 
symptoms, but the examiner stated that he did not appear to 
be functionally impaired at that time.  X-rays showed a 
severe compression deformity of the L-3 vertebral body, with 
approximately 40 percent loss of the vertebral body height.  
Otherwise, the vertebral bodies appeared to be normally 
aligned, with fairly normal intervertebral disc space.  There 
was no other evidence of fracture or irregularity.  The X-ray 
impression was compression deformity of what appeared to be 
the L-3 vertebral body with approximately 40 percent loss of 
the anterior vertebral body height.  The report of a social 
and industrial survey conducted at the time of the 
examination disclosed that the veteran had been employed at a 
sewer plant since 1986.  

In March 1994, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that his 
service-connected disabilities had an adverse effect on his 
ability to perform his normal employment-related duties.  The 
veteran testified that he missed a great deal of work, 
particularly in colder weather, due to his disabilities, and 
that other than undergoing rating examinations, he had not 
undergone any treatment for his disabilities.  The veteran 
offered that he had been advised to take Tylenol and aspirin 
for his pain, because the disabilities would only worsen.  In 
addition, he testified that he had lost one job due to his 
service-connected disabilities, but that he subsequently 
obtained employment delivering pizzas.  According to the 
veteran, cold, wet weather in addition to the act of 
physically lifting anything would increase his pain.  The 
veteran stated that his medication was limited to over-the-
counter Tylenol and aspirin, but he also indicated that he 
had been given Darvon pain medication by VA physicians in the 
past.  The veteran testified that he avoided lifting, 
performing any twisting movements, and sleeping on his side 
improperly.  The veteran indicated that he had worn a back 
and neck brace after his accident, but had not worn a brace 
at his current job.  With respect to his employment, the 
veteran stated that he had worked full-time as a waste water 
treatment operator for the previous eight years.  

The report of a August 1996 rating examination does not 
address the veteran's back disability, but does contain 
mention that he had been employed on a full-time basis with 
the state department of labor as an inspector for the 
previous ten months.  He stated that he had only missed one 
day from work due to a nonservice-connected illness.  The 
veteran was noted to take Ibuprofen for his back disability.  

The veteran was afforded an additional VA rating examination 
in November 1996.  The report of that examination shows that 
the veteran indicated that he had not undergone any post-
service surgery on his back, and that his symptoms had 
increased in severity over time.  According to the veteran, 
his symptoms included intermittent, non-radiating low back 
pain, and radiating numbness into the right knee.  The 
veteran denied experiencing weakness in his upper or lower 
extremities, denied bladder or bowel incontinence, and stated 
that his low back pain became worse with bending, twisting, 
lifting, or extended periods of sitting or standing.  He 
indicated that he had not worn a back brace for the past ten 
years, and that he had not used a TENS unit.  Further, the 
veteran stated that he had been followed by physicians at the 
local VAMC, and that his prescribed medications included 
Ibuprofen.  On examination, the veteran was not shown to 
demonstrate any limp, and he was able to squat fully, and to 
stand on either leg alone.  The examiner noted that there 
appeared to be some flattening of the lumbosacral lordotic 
curve, but the lumbosacral spine itself was non-tender.  No 
muscle spasm or atrophy in the back was noted, and the 
veteran was able to bend to within seven inches of the floor.  
Forward flexion was to 90 degrees, extension was to 30 
degrees, and left and right lateral flexion was to 25 and 28 
degrees, respectively.  Rotation to the left and right was to 
30 degrees.  The examiner concluded with a diagnosis of 
nonradiating low back pain, with an unremarkable examination.  

Clinical treatment records dating from April 1997 to 
September 1999 show that the veteran was primarily seen for a 
left knee injury during that period.  At that time, he 
attempted to establish that he experienced numbness in his 
left knee due to his service-connected spinal injury.  
However, he was unable to tolerate the MRI examination, and 
no findings in that regard were rendered.  

Pursuant to the Board's January 2001 Remand, the veteran 
underwent VA rating examinations in March and April 2001.  
The reports of those examinations show that the examiners 
read the Board's Remand and that pertinent evidence contained 
in the veteran's claims file was reviewed.  The examiners 
included detailed recitations of the veteran's medical 
history as reflected in the clinical treatment records and 
examination reports contained in his claims file.  

The examiner conducting the March 2001 peripheral nerves 
examination observed that the veteran was working as a health 
safety inspector who was not required to lift, stoop, or 
bend.  The veteran reiterated his complaints of experiencing 
back pain, which was aggravated by certain movements and 
activities including twisting and lifting, and which was more 
acute in cold, wet weather.  On examination, the veteran was 
observed to walk into the examination room without any 
impairment in motility.  Posture, tone, power, coordination, 
and the pattern of skilled movements were unremarkable.  
There was no fasciculation, and there was no atrophy and he 
walked in a normal and natural manner, turning on a single 
pace and maintaining balance when standing on either foot 
with his eyes open.  Romberg's sign was absent, and the 
veteran was able to squat and rise without assistance.  There 
were no abnormal reflexes.  There was no paravertebral muscle 
spasm, although the veteran stood with a tilt of the lumbar 
spine to the right.  Sagittal curves appeared adequate in the 
lumbar region.  Range of motion tests were conducted, and the 
veteran had 30 degrees of extension, 95 degrees of flexion, 
35 degrees of lateral flexion and 45 degrees of rotation 
bilaterally.  Straight leg raising produced no complaint, and 
was tolerated to virtually 90 degrees without flip or 
bowstring phenomenon.  All of the range of motion studies 
were performed without complaints of pain.  The examiner 
stated that while the veteran's spine would be examined once 
again, it appeared to him that from a functional perspective, 
the veteran had moderate continuing and variable spinal 
discomfort without weakness, loss of endurance, or 
fatigability.  Such symptoms were the consequences of 
multiple fractures with alteration of spinal alignment and 
possible traumatic arthritis in the lumbar region at L2-3 and 
L3-4 motion segments and L2-3 facets.  At the time of that 
examination, the examiner stated that the deformities did not 
result in limitation of motion or functional impairment, 
although the veteran did appear to experience discomfort at 
times.  The examiner went on to state that the veteran did 
not require the use of adaptive equipment or prosthetic 
devices, and he had not undergone any post-service surgery.  
The examiner further stated that the veteran's disability did 
not preclude him from working on a full-time basis.  
According to the examiner, at the time of the examination, 
there was no painful movement, spasm, weakness, or 
tenderness.  Postural abnormalities and fixed deformities 
were those as described above, and only a small amount could 
be seen on physical examination.  The spinal musculature 
appeared to be normal.  

An X-ray report made in conjunction with the March 2001 
examination shows that the veteran had normal lumbosacral 
vertebrae, but with a compression fracture of L3 vertebral 
body.  There was a suggestion of mild compromise of the 
spinal canal at that level.  In addition, there were spurs 
from the anterior margins of L3 and L4 vertebral bodies, 
consistent with degenerative changes.  The clinical 
impression included a fracture of the L-3 vertebral body, 
with slight compromise of the spinal canal at that level.  

The report of the examination conducted in April 2001 
discloses that the veteran complained of experiencing low 
back pain and discomfort if he sat for longer than 30 minutes 
to an hour.  According to the veteran, lying down generally 
helped ease his pain, and such pain was not increased by 
walking.  His symptoms were also reportedly increased if 
driving more than one hour, after which time the veteran's 
back would become stiff.  Movement would also relieve the 
back pain.  Symptoms would further increase during cold, damp 
weather.  Such symptoms did not affect his ability to work or 
perform any daily activities of daily living.  There was no 
history of specific fatigability or loss of endurance when 
standing or walking.  The veteran's current medications 
included Advil, used only occasionally.  The complaints of 
pain did not affect his functional activities.  The veteran 
did not use any back brace or other assistive devices, and he 
had not undergone any surgery for his back.  The veteran was 
noted to have been employed as a health and safety inspector.  
He reported driving to work sites, and traveled a great deal.  
He indicated that he had been employed in that capacity since 
1995 or 1996.  The veteran stated that he did not note any 
specific symptoms relating to his work.  On examination, the 
veteran was noted to walk with a normal gait without limp.  
Heel and toe walking was normal with excellent balance and 
good coordination.  Stature was erect, and there was no loss 
of lumbar lordosis of neither the lumbar spine nor the 
thoracic spine.  There was no muscle spasm indicated, and the 
pelvis was level.  The veteran was shown to have 80 degrees 
of flexion, 15 degrees of extension, and 20 and 25 degrees of 
left and right lateral flexion, respectively.  The veteran 
had no complaints of pain or evidence of muscle weakness on 
performing any of those motions.  No objective indications of 
pain or tenderness were shown either.  The examiner observed 
that based on his examination of the veteran, during periods 
of pain such as the veteran described, there would be no loss 
of motion.  Further, the examiner stated that there would not 
likely be loss of motion or added pain with activities over 
time.  There was no evidence of weakened movements or 
incoordination, and there was no evidence of excess 
fatigability as shown by the veteran's medical history.  The 
examiner concluded with a diagnosis of compression fracture 
of the lumbar spine at L-3.  He went on to state that in his 
opinion, there was only mild functional impairment due to the 
lumbar spine compression fracture, as evidenced by the good 
range of motion without pain or muscle spasm.  Further, the 
examiner stated that the veteran's work history and the fact 
that his back disability did not impact his ability to obtain 
or retain employment tended to support his assertion that 
there was only mild functional impairment with respect to the 
lumbar spine, at most.  The examiner offered his opinion that 
there was no functional loss or weakness of the lumbar spine 
on examination, and no weakened movement.  He reiterated that 
there was no history of excessive fatigability, and that 
there was no incoordination on examination.  Pain, such as 
described by the veteran, did not significantly limit his 
functional abilities.  

The veteran's residuals of compression fractures at L1 and L3 
is currently evaluated as under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5292 (2001).  A 10 percent evaluation has been in 
effect since November 1979 and is thus, protected.  See 
38 U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951(b) (2001).  
In the assignment of Diagnostic Code numbers, hyphenated 
Diagnostic Codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, with the residual condition added, preceded by a 
hyphen.  38 C.F.R. § 4.27 (2001).  

Diagnostic Code 5285 which sets forth the rating criteria for 
residuals of vertebral fractures contemplates a 100 percent 
evaluation with cord involvement, when bedridden or requiring 
long leg braces.  Without cord involvement but with abnormal 
mobility requiring a neck brace, a 60 percent evaluation is 
assigned.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001). 

Competent, unrefuted evidence of a compression fracture at L3 
has been presented, therefore the evidence supports a 10 
percent evaluation for a demonstrable deformity of a 
vertebral body under Diagnostic Code 5285.  The Board notes 
that the currently assigned 10 percent evaluation was awarded 
and apparently continued on the basis of the presence of a 
deformity of the L3 vertebral body without any other apparent 
residuals.  The Board notes, however, that in the most recent 
rating actions of the RO, it is not entirely clear whether 
the basis of the 10 percent is on the basis of the presence 
of such deformity or on other symptomatology such as 
limitation of motion.  The Board will assume that the 10 
percent rating in effect is on the evidence of a demonstrable 
deformity at L3 without evidence of limitation of motion.  As 
there is no evidence of cord involvement due to the fracture, 
a higher rating under Diagnostic Code 5285 is not in order.  
Nonetheless, Diagnostic Code 5285 provides that in cases in 
which there is no cord involvement with additional 
symptomatology due to such involvement, the disability is to 
be rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of a 
vertebral body.  In this case, the Board finds that there is 
evidence of definite limited motion and that the rating for 
such symptomatology should be added to the 10 percent rating 
for demonstrable deformity of L3.  

Thus, the Board has also considered whether the veteran is 
entitled to a rating under Diagnostic Code 5292.  Under that 
rating criteria, such disability is characterized as 
limitation of motion of the lumbar spine.  A 10 percent 
evaluation is contemplated for slight limitation of motion, 
and a 20 percent evaluation is assigned for moderate 
limitation of motion.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5292, is warranted 
upon a showing of severe limitation of motion.  Id.  

Under the criteria set forth under Diagnostic Code 5292, the 
Board finds that a 10 percent evaluation is appropriate, but 
that the preponderance of the evidence is against a higher 
rating.  Over the course of this appeal, the veteran has not 
been shown to experience more than slight limitation of 
motion in the lumbar spine area.  Beginning with the VA 
rating examination of June 1992, the veteran's range of 
motion of his low back has been characterized as either 
normal or good.  None of the other examination reports or 
treatment records dated after June 1992 through April 2001 
show that the veteran had more than slight limitation of 
motion of the lumbar spine and the vast majority of the 
evidence shows normal motion of the low back.  Moreover, the 
examiners who conducted the most recent examinations of March 
and April 2001 both concluded that the veteran's residuals of 
compression fractures of the lumbar spine at L1 and L3 did 
not significantly limit the veteran's functional activities.  
The April 2001 examiner clearly noted that there would only 
be mild functional impairment due to lumbar spine compression 
fractures as evidenced by the veteran's good range of motion 
without pain and no muscle spasm as well as the stable 
appearance of the veteran's spine over the years.  The actual 
range of motion as shown at that time of that examination may 
not be characterized as more than slightly reduced. 

The Board notes further, that the 10 percent evaluation 
contemplates any degree of functional impairment the veteran 
may experience due to pain.  See generally 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.  While the veteran has at times 
complained of experiencing significant functional impairment 
due to low back pain, and has testified to that effect, the 
clinical evidence does not support impairment to such a 
degree.  Indeed, the medical examiners have all concluded in 
their respective examination reports that the veteran was 
consistently shown not to experience additional loss of range 
of motion in his lumbar spine due to pain or excess 
fatigability.  Accordingly, the Board concludes that after 
resolving any reasonable doubt in the veteran's favor, a 10 
percent evaluation is appropriate under Diagnostic Code 5292.  
That 10 percent should be added to the 10 percent evaluation 
assigned under Diagnostic Code 5285 for demonstrable 
deformity of L3.  The Board concludes further, that the 
preponderance of the evidence is clearly against assignment 
of a higher evaluation.  

The Board is not precluded from considering other potentially 
applicable rating criteria which might afford the veteran 
assignment of a higher evaluation.  See generally 38 C.F.R. 
§ 4.20 (2001).  In this regard, the Board notes the finding 
of traumatic arthritis of the lumbar spine in the record.  
Traumatic arthritis, substantiated by X-ray findings, is 
evaluated as degenerative arthritis under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  
Degenerative arthritis (hypertrophic or osteoarthritis), 
established by X- ray findings, is rated on the basis of the 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
However, as discussed above, the demonstrated limitation of 
motion of the lumbar spine in this case is not more than 
slight in degree and would not afford the veteran a higher 
rating. 

Further, the Board has reviewed the pertinent medical 
evidence as contained in the veteran's claims file, and 
concludes that his low back disability could be rated as 
either intervertebral disc syndrome or lumbosacral strain.  
The criteria for those disabilities is set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 and 5295 (2001), respectively.  

Under Diagnostic Code 5293, a noncompensable evaluation is 
contemplated for postoperative, cured intervertebral disc 
syndrome.  Upon a showing of mild symptoms, a 10 percent 
evaluation is warranted, and a 20 percent evaluation is 
assigned for moderate, recurring attacks of intervertebral 
disc syndrome.  A 40 percent rating is contemplated for 
severe, recurrent attacks with intermittent relief.  In 
addition, a 60 percent evaluation, the highest rating 
available for intervertebral disc syndrome under Diagnostic 
Code 5293, is assigned for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  

Under Diagnostic Code 5295, slight subjective symptoms 
associated with lumbosacral strain warrant assignment of a 
noncompensable evaluation.  A 10 percent evaluation is 
assigned for characteristic pain on motion, and a 20 percent 
rating is contemplated for lumbosacral strain with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  Assignment of 
a 40 percent evaluation, the highest rating available under 
Diagnostic Code 5295, is contemplated for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  

After reviewing the pertinent medical evidence of record in 
light of the criteria set forth at Diagnostic Codes 5293 and 
5295, the Board also finds that a 10 percent evaluation is 
appropriate, and that the preponderance of the evidence is 
against assignment of a higher evaluation under any relevant 
Diagnostic Code.  As noted on repeat examination, there have 
been no symptoms associated with moderate, severe, or 
pronounced intervertebral disc syndrome.  On April 2001 
examination, the examiner noted that there was some right leg 
diminished sensation over the L4 nerve root distribution, but 
straight leg raising was negative, and there was no evidence 
of right leg muscle atrophy or weakness.  Ankle reflexes were 
2/4 bilaterally despite trace deep tendon reflexes on the 
right.  Notably, on the March 2001 peripheral nerves 
examination, there were no abnormal reflexes, plantar 
responses were flexor, and only some sensory deficit below 
the right knee was appreciated.  The examiner found that any 
sensory nerve root impairment with minimal motor involvement 
due to the initial compression fracture has apparently 
resolved, and found only a condition affecting the 4th right 
lumbar sensory nerve root and not the peripheral nerves.  
Likewise, the veteran was not shown to have any symptoms 
associated with the criteria warranting assignment of an 
evaluation in excess of 10 percent for lumbosacral strain.  
The veteran has not been shown to have muscle spasm, or 
appreciable loss of spine motion.  Accordingly, the Board 
finds that absent symptoms indicative of more than mild 
intervertebral disc syndrome or more than characteristic pain 
on motion in connection with lumbosacral strain, the veteran 
would not be entitled to more than a 10 percent evaluation 
under either Diagnostic Codes 5293 or 5295.  

III.  Right Ilio-inguinal Nerve

Historically, service connection for mild paralysis of the 
ilio-inguinal nerve of the right leg was established by an 
April 1980 rating decision.  A noncompensable evaluation was 
assigned, effective from November 2, 1979.  In February 1992, 
the veteran submitted a claim for an increased rating, 
contending that the severity of his service-connected 
neurological disability had increased.  His claim was denied 
by a December 1992 rating decision, and this appeal followed.  
Throughout the course of his appeal, the veteran has 
essentially maintained that the severity of his mild 
paralysis of the ilio-inguinal nerve is greater than 
reflected by the currently assigned noncompensable rating, 
and that a higher rating is therefore warranted.  

The veteran underwent a VA rating examination in June 1992.  
The report of that examination, as noted, shows that he 
worked in a sewer plant, and that following an airplane crash 
in service, he experienced numbness in his right leg and 
discomfort in his back.  The veteran also stated that he 
walked with a limp in his right leg, but generally denied 
experiencing any problems walking.  On examination, there 
were no postural abnormalities.  Motor strength in the lower 
extremities was +5, and there was no pain with range of 
motion studies.  The examination report contains the 
examiner's view that a neurological examination was 
necessary, and contains a notation that the veteran was to be 
referred to the neurology department for evaluation.  
However, the record does not disclose that a neurology 
examination was conducted in June 1992.  

The veteran underwent a VA rating examination in February 
1993.  The veteran indicated that he had been working at a 
local sewer plant, and was required to perform heavy lifting.  
He stated that he was unable to continue to perform heavy 
lifting, but that he was able to perform in all other aspects 
of his job.  The veteran complained of experiencing pain in 
the right inner thigh, groin, and calf on performing heavy 
lifting duties.  In addition, he reported experiencing such 
pain on standing, walking, and climbing.  Prior to 
examination, the veteran stated that he experienced numbness 
of the right groin, medial thigh, and calf.  On examination, 
the veteran was shown to have diminished sensation to 
pinprick over the medial thigh, groin, and extending to the 
knee.  There was no atrophy, loss of reflexes or 
incoordination.  Cranial nerves were intact, diadochokinesis 
and stereognosis were normal.  Gait and station were 
unremarkable.  Romberg test was negative.  The examiner 
concluded with a diagnosis of ilio-inguinal nerve paralysis 
on the right with sensory deficits, unchanged since the 
veteran was last examined in June 1992.  

At his March 1994 personal hearing, the veteran testified 
that the severity of his ilio-inguinal nerve disability had 
remained the same since the time of his initial injury, and 
that he continued to experience numbness in his right leg 
down to the ankle.  He stated that he did not have reflexes 
in his right leg, but that he could move his ankle and toes 
freely.  Further, the veteran testified that while he had not 
lost any muscle mass in his right leg, he walked with a limp 
nonetheless.  Other than impaired reflexes, the veteran 
indicated that he did not have any further problems with his 
right knee related to the neurological disability.  

The veteran underwent an additional VA rating examination in 
November 1996.  The report of that examination shows that the 
veteran complained of experiencing numbness in his right knee 
distally.  However, he denied experiencing any problems with 
the joints in the right lower extremity other than numbness.  
He offered that his symptoms with respect to the right leg 
had been unchanged since the time of his in-service injury.  
On examination, the veteran did not walk with a limp, and as 
noted, was able to squat fully.  Deep tendon reflexes were 
two bilaterally at the brachial, radial, knees, and ankles 
bilaterally.  Sensation to vibration and to pinprick was 
equal and intact in both the upper and lower extremities.  
Strength was 5/5 bilaterally in both the upper and lower 
extremities.  No neurological diagnosis was offered.  

As discussed above, the veteran underwent two additional VA 
rating examinations in March and April 2001 pursuant to the 
Board's January 2001 Remand.  As noted, the examiners 
expressly stated that the pertinent medical evidence 
contained in the veteran's claims file had been reviewed, and 
exhaustive recitations of the veteran's medical history were 
included in the examination reports.  

The report of the March 2001 peripheral nerves examination 
shows that the veteran continued to complain of experiencing 
numbness in his right leg.  He stated that the numbness 
involved the inner calf from the knee to the ankle.  The 
examiner noted that prior medical evaluations disclosed that 
the veteran experienced loss of sensation on his medial 
thigh.  At the time of the examination, the veteran indicated 
that the numbness extended to the medial malleolus, but that 
he was unaware of any loss of power in his right leg.  The 
veteran further stated that he did not feel any burning or 
tingling sensations in his leg, only numbness, and that his 
symptoms did not change.  On examination, the veteran was 
observed to be able to walk and perform all movements 
unimpaired and without the need of assistance.  There were no 
abnormal reflexes.  Appreciation to pinprick, touch, 
temperature, position, and vibration was entirely preserved 
except for a zone extending from the level of the medial 
femoral condyle to the medial malleolus.  It was bounded 
laterally by the spine of the tibia and posteriorly by the 
most medial portion of the posterior calf.  The degree of 
sensory loss was characterized as relatively slight.  There 
was no Tinel phenomena, and no other course of the femoral 
nerve.  There was also no sensory loss above the knee.  The 
examiner noted that the veteran purportedly experienced 
problems with his ilio-inguinal nerve.  However, the examiner 
stated that he was unable to find evidence other than the 
report by one examiner to support that contention.  The only 
sensory loss which could be shown on examination was along 
the medial aspect of the calf, which was the territory of the 
saphenous branch of the femoral nerve, and supplied by the 
fourth lumbar segment and not the peripheral nerves per se.  
There was no knee jerk shown.  According to the veteran, his 
neurological disorder was exacerbated by extended sitting, 
standing, or various positions engaged in while lying down.  
The duration of the veteran's symptoms varied according to 
how long it would take him to change his physical position, 
and relief was relatively quick depending on the speed with 
which the veteran changed his position.  The veteran was not 
then receiving any treatment for his disability, and the 
neurological disability was found not to interfere with any 
of his daily activities, to include employment.  The examiner 
went on to state that the peripheral nerve root injury from 
which the veteran suffered was an annoyance, but was not a 
source of disability.  It did not require treatment, and did 
not preclude the veteran from engaging in any desired 
activities.  There was no paralysis, neuritis, or neuralgia.  
The examiner stated that the veteran's symptoms were limited 
to loss of sensation, and that he specifically denied 
"painful states."  

The report of the April 2001 examination discloses that the 
veteran complained of experiencing numbness over the right 
anterior thigh to a level below the knee.  The veteran stated 
that such numbness was unchanged since the time of his 
original injury in service.  As noted, the veteran had worked 
full time as a health and safety inspector since 1995 or 
1996, and he had been consistently employed on a full-time 
basis prior to that.  He stated that he did not have any 
specific symptoms related to his work.  On examination, he 
was observed to have a normal gait without limp, had 
excellent balance, and good coordination with erect stature.  
There were no pathologic reflexes, and deep tendon reflexes 
revealed a trace on the right and 2/4 on the left.  Sensation 
was diminished over the L4 nerve root distribution, over the 
anterior aspect of the right thigh, and anterior aspect just 
below the right knee.  The right thigh actually measured two-
centimeters greater in circumference than the left thigh.  
Calf circumferences were equal.  Straight leg raising in both 
the supine and sitting positions was to 90 degrees, and 
sitting movements were performed normally without evidence of 
pain.  The examiner stated that he was unable to discern 
evidence of weakened movements or incoordination.  Excess 
fatigability was not shown.  The examiner concluded with a 
diagnosis of right ilio-inguinal nerve paralysis, by history.  
He went on to state that the veteran's disabilities did not 
impair his overall ability to function or to obtain or retain 
employment.  

Disability with respect to neurological conditions is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function.  See 38 C.F.R. § 4.120 
(2001).  The veteran's mild paralysis of the right ilio-
inguinal nerve is currently evaluated under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8530 (2001).  Under that 
criteria, mild or moderate paralysis of the ilio-inguinal 
nerve warrants assignment of a noncompensable evaluation.  A 
10 percent evaluation, the highest rating available under 
Diagnostic Code 8530, is contemplated for severe to complete 
paralysis of the ilio-inguinal nerve.  Id.  Under Diagnostic 
Code 8527, paralysis of the internal saphenous nerve is rated 
noncompensable when mild to moderate, and 20 percent when 
severe to complete.  38 C.F.R. § 4.124a, Diagnostic Code 8527 
(2001).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Note preceding DC 8510 
(2001).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

After applying the pertinent medical evidence of record to 
the rating criteria under Diagnostic Code 8530, the Board 
concludes that the currently assigned noncompensable 
evaluation for the veteran's mild paralysis of the ilio-
inguinal nerve is appropriate.  Further, the Board finds that 
the preponderance of the evidence is against assignment of a 
higher evaluation under any other diagnostic code.  As noted, 
the veteran complained of numbness along the length of his 
right leg.  He stated and testified that his neurological 
disorder had increased in severity.  However, while 
undergoing examination, he advised his examining physicians 
that his mild paralysis of the ilio-inguinal nerve had 
remained the same since the original accident was incurred.  

The examination reports and clinical treatment records dating 
back to June 1992 consistently show that the veteran's mild 
paralysis of the ilio-inguinal nerve was limited to some loss 
of sensation or numbness on the anterior portion of the right 
thigh, extending to an area just below the anterior portion 
of the right knee.  The veteran has been found to ambulate 
normally, he did not demonstrate any incoordination, loss of 
balance, or other functional impairment as a result of his 
service-connected neurological disability.  Moreover, the 
March 2001 peripheral nerves examiner was unable to document 
any peripheral nerve involvement and instead indicated that 
the veteran's right leg sensory impairment was due to L4 
nerve root impairment.  However, to the extent that the other 
evidence indicates that there is some peripheral nerve 
involvement from the ilio-inguinal nerve or even the 
saphenous nerve as one examiner has suggested, it is clear 
from the medical evidence of record, that any peripheral 
nerve involvement is sensory only as repeat neurological 
examination generally failed to reveal any other pertinent 
neurological symptomatology that could be considered more 
than moderate.  As discussed, the applicable rating criteria 
for paralysis of the ilio-inguinal nerve and the internal 
saphenous nerve only contemplate assignment of two disability 
ratings for such disability, mild to moderate, warranting a 
noncompensable evaluation, and severe to complete paralysis 
for which a 10 percent disability rating is contemplated.  A 
review of the rating schedule does not contemplate any other 
particularly applicable diagnostic codes which might afford 
the veteran a higher rating for his mild paralysis of the 
ilio-inguinal nerve.  

The veteran's ilio-inguinal nerve disability is, at most, 
only shown to be productive of some sensory deficit on the 
anterior aspect of his right leg without evidence of 
dysesthesias or paraesthesias.  The Board finds that the 
nature of such disability cannot be characterized as more 
than "mild paralysis" of the right ilio-inguinal nerve.  As 
such, the veteran is not entitled to a compensable evaluation 
for that disability.  Accordingly, his appeal with respect to 
that issue must be denied. 
 

IV.  Conclusion

Notwithstanding the Board's decisions in this case as set 
forth above, the Board is not precluded from consideration of 
the veteran's claims on an extraschedular basis.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2001) in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) have also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  In particular, the Board has considered his 
assertions that his service-connected disabilities have 
caused him to experience difficulty in performing his work-
related duties, and that they are of such severity as to 
preclude him from engaging in a number of activities.  
However, the Board finds that there has been no showing that 
the service-connected disabilities at issue here have caused 
marked interference with employment, have necessitated 
frequent periods of hospitalization, or otherwise render 
impracticable the application of the regular schedular 
standards.  The Board recognizes that at the outset of this 
appeal process, the veteran experienced some difficulty with 
his job due to an inability to lift heavy objects.  However, 
he has remained constantly employed on a full-time basis, and 
both rating examiners who conducted the most recent VA rating 
examinations of March and April 2001 have expressly stated 
that his service-connected disabilities do not have any 
adverse effect on his employability.  To the extent that the 
veteran may experience functional impairment due to the 
service-connected disabilities addressed here, the Board 
finds that such impairment is contemplated in the currently 
assigned ratings.  In essence, the Board finds no evidence of 
an exceptional or unusual disability picture in this case 
which renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
with respect to both disabilities, the applicable rating 
criteria contemplate higher ratings.  However, the Board has 
not found those disabilities to be of such severity as to 
warrant assignment of higher ratings on a schedular basis.  
Likewise then, referral for consideration for extraschedular 
evaluations is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of compression fractures at L1 and L3 manifested by 
demonstrable deformity of the L3 vertebral body is denied.  

Entitlement to a 10 percent evaluation for residuals of 
compression fractures at L1 and L3, other than demonstrable 
deformity of the L3 vertebral body, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary awards.  

Entitlement to a compensable evaluation for mild paralysis of 
the ilio-inguinal nerve is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

